DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown in the drawing figures or the feature(s) canceled from the claim(s):
	● the liquid trough being on the same level as said liquid support surface (claim 14), 
	● the longitudinal axis, first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion, first lateral end, second lateral end, first lateral paint collecting area, second lateral paint collecting area, a curved rear paint collecting area defined between the platform and the rear exterior wall portion, the longitudinal axis passing through the curved rear paint collecting area (claims 22 as well as claims 23-25 and 32), 
	● the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar (claim 24), 
	● the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior 
	● the bottom of the rear paint collecting area is coplanar with an upper surface of the floor (claim 26), 
	● the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round (claim 27), 
	● the first ramp wall, second ramp wall, first lateral paint collecting area, second lateral paint collecting area (claims 28 and 32),  
	● the first lateral paint collecting area, second lateral paint collecting area (claim 29), 
	● the front paint collecting area (claim 30), 
	● the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round (claim 31), 
	● the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and 
	●the front exterior wall portion is immovably fixed relative to the rear exterior wall portion (claim 33).
It should be noted that, as is currently filed, the drawings do not describe the above noted claim terms. Should the drawings support the above claim terms, Patent Owner must identify where in the filed drawings the claim terms are supported.
No new matter must be entered.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(d).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required (which are not found in the specification):
	● the liquid trough being on the same level as said liquid support surface (claim 14), 
	● the longitudinal axis, first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion, first lateral end, second lateral end, first lateral paint collecting area, second lateral paint collecting area, a curved rear paint collecting area defined between the platform and the rear exterior wall portion, the longitudinal axis passing through the curved rear paint collecting area (claims 22 as well as claims 23-25 and 32), 
	● the first lateral exterior wall portion, the second lateral exterior wall portion, the front exterior wall portion, and the rear exterior wall portion are collectively circular (claim 23), 
	● the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar (claim 24), 
	● the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located (claim 25), 

	● the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round (claim 27), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, the second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area, first lateral paint collecting area is in communication with a front paint collecting area that is partially defined by the floor, second lateral paint collecting area in communication with the front paint collecting area (claims 28 and 32),  
	● the first lateral paint collecting area communicating with the front paint collecting area, second lateral paint collecting area communicating with the front paint collecting area, (claim 29), 
	● the front paint collecting area (claim 30), 
	● the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round (claim 31), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, a second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area (claim 32), 

No new matter should be entered, should Patent Owner provide antecedent basis in the specification for the above claimed subject matter. Further, the manner of making amendments in the specification is described above in 37 C.F.R. 1.173(a)-(d).

Claim Rejections - 35 USC § 251
Claims 22-33 and 37 stand rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

New Claim 22:
Step One:
New independent claim 22 is broader in at least one respect than the patented independent claims 1, 8 and 14. With respect to patented claim 1, claim 22 does not recite “a drain opening is formed through said peripheral wall, said drain opening is located near a top of said peripheral wall”. With respect to patented claim 8, claim 22 does not recite “a paint roller cavity is formed in said engagement platform to receive an end of a paint roller, a drain slot is formed through said ramp wall to provide drainage for said paint roller cavity, said paint roller cavity having a vertical axis.” With respect to patented claim 14, claim 22 does not recite “said liquid trough communicates with said liquid support surface, said liquid trough is on the same level as said liquid support surface, said liquid trough and said liquid support surface surrounding said engagement platform.”
Step Two:
The broadened aspects of claim 22 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/810,512.
In the remarks filed by Applicant, on 3/28/2018, the added limitations (Surrender Generating limitations-SGLs), which are missing from claim 22, have been established as critical to the patentability of claims 1, 8 and 14.
Then-Applicant stated in his remarks filed 3/28/20218 (starting at page 8):
“Claim Rejection 35 USC 102
Examiner has rejected claims 1, 8 and 15 under 35 USC 102(a)(1) as being anticipated by patent no. 4509226 to Allison et al. (Allison). Applicant has amended claim 1 by reciting, "a drain opening is formed through said peripheral wall, said drain opening is located near a top of said peripheral wall." Claim 8 has been amended by reciting, "a paint roller cavity is formed in said engagement platform to receive an end of a paint roller, a drain slot is formed through said ramp wall to provide drainage for said paint roller cavity, said paint roller cavity having a vertical axis." Claim 15 has been amended by reciting, "said liquid trough is on the same level as said liquid support surface, said liquid trough and said liquid support surface surround said engagement platform."
Allison discloses a unitary paint tray with a liquid support surface 26 having a ramp 28. As to claim 1, Allison does not teach or suggest, a drain opening formed through a peripheral wall and the drain opening located near a top of the peripheral wall. As to claim 8, Allison does not teach or suggest, a paint roller cavity formed in an engagement platform to receive an end of a paint roller, a drain slot is formed through the ramp wall to provide drainage for the paint roller cavity, and the paint roller cavity having a vertical axis. As to claim 15, Allison does not teach or suggest a liquid trough being on the same level as a liquid support surface, the liquid trough and the liquid support surface surround an engagement platform. Therefore, claims 1, 8 and 15 are now allowable Allison. Claims dependent upon the newly allowable base claims are also made allowable.
Claim Rejection 35 USC 103
Examiner has rejected claims 2, 7, 9, 14 and 16 under 35 USC 103 as being unpatentable over Allison in view of patent no. 9168781 to Cooper (Cooper). Applicant argues that claims 2, 7,
9, 14 and 16 are now allowable, because of their dependency upon newly allowable claims 1, 8 and 15.
Examiner has rejected claims 3, 10 and 17 under 35 USC 103 as being unpatentable over Allison and Cooper in further in view of patent no. 8733577 to Patterson (Patterson). Applicant argues that claims 3, 10 and 17 are now allowable, because of their dependency upon newly allowable claims 1, 8 and 15.
Examiner has rejected claims 4, 11 and 18 under 35 USC 103 as being unpatentable over Allison in view of patent publication no. 20140096338 to Enguita (Enguita). Applicant has canceled claim 11. Therefore, the 35 USC 103 rejection concerning claim 11 is moot. Applicant argues that claims 4 and 18 are now allowable, because of their dependency upon newly allowable claims 1, 8 and 15.

From MPEP 1412.02(II)(B)(1):
“With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”

Step Three:
New claim 22 is narrower than patented claims 1, 8 and 14 in multiple respects. Such limitations are (essentially the entire claim):
“a first lateral exterior wall portion on one side of the longitudinal axis; a second lateral exterior wall portion on an opposite side of the longitudinal axis;
a front exterior wall portion;
a rear exterior wall portion;
a ramp having a top end, a bottom end, a first lateral end, and a second lateral end; the first lateral end of the ramp being inset from the first lateral exterior wall portion; a first lateral paint collecting area defined between the first lateral end of the ramp and the first lateral exterior wall portion;
the second lateral end of the ramp being inset from the second lateral exterior wall portion: a second lateral paint collecting area defined between the second lateral end of the ramp and the second lateral exterior wall portion;

The presentation of these limitations in claim 22 are considered to be materially narrowed in other aspects not related to the SGLs presented in patented claims 1, 8 and 14.
See MPEP 1412.02 (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 22-33 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure, as filed on July 28, 2015, in non-provisional application 14/810,512, does not provide support for the following claim limitations:
	● the liquid trough being on the same level as said liquid support surface (claim 14), 
	● the longitudinal axis, first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion, first lateral end, second lateral end, first lateral paint collecting area, second lateral paint collecting area, a curved rear paint collecting area defined between the platform and the rear exterior wall portion, the longitudinal axis passing through the curved rear paint collecting area (claims 22 as well as claims 23-25 and 32), 
	● the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar (claim 24), 
	● the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located (claim 25), 
	● the bottom of the rear paint collecting area is coplanar with an upper surface of the floor (claim 26), 
	● the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round (claim 27), 

	● the first lateral paint collecting area communicating with the front paint collecting area, second lateral paint collecting area communicating with the front paint collecting area, (claim 29), 
	● the front paint collecting area (claim 30), 
	● the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round, (claim 31), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, a second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area (claim 32), 
	● the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and the front exterior wall portion is immovably fixed relative to the rear exterior wall portion (claim 33).
Should Patent Owner argue that support for the claimed subject matter is found in the drawings, Patent Owner must identify where in the filed drawings the claim terms are supported.  No new matter should be entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 22, as claims 23-25 and 32, it is unclear what the metes and bounds of the following recitations are:
	● “the longitudinal axis”, 
	● “first lateral exterior wall portion”, 
	● “second lateral exterior wall portion”, 
	● “front exterior wall portion”, 
	● “rear exterior wall portion”, 
	● “first lateral end”,
	● “second lateral end”, 
	● “first lateral paint collecting area”, 
	● “second lateral paint collecting area”, 
	● “a curved rear paint collecting area defined between the platform and the rear exterior wall portion”, 

With respect to claim 24, it is unclear what the metes and bounds of the limitation “the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 25, it is unclear what the metes and bounds of the limitation “the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 26, it is unclear what the metes and bounds of the limitation “the bottom of the rear paint collecting area is coplanar with an upper surface of the floor” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 27, it is unclear what the metes and bounds of the limitation “the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claims 28 and 32, it is unclear what the metes and bounds of the limitation “the first ramp wall extending from the first lateral end of the ramp and 
With respect to claim 29, it is unclear what the metes and bounds of the limitation “the first lateral paint collecting area communicating with the front paint collecting area, second lateral paint collecting area communicating with the front paint collecting area” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 30, it is unclear what the metes and bounds of the limitation “the front paint collecting area” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 31, it is unclear what the metes and bounds of the limitation “the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 32, it is unclear what the metes and bounds of the limitation “the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, a second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint 
With respect to claim 33, it is unclear what the metes and bounds of the limitation “the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and the front exterior wall portion is immovably fixed relative to the rear exterior wall portion” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.

Response to Arguments
Applicant’s arguments, see pages 23-25, filed 12/6/2021, with respect to the rejections under 35 USC 102, 103 and 251 (defective declaration) have been fully considered and are persuasive.  The rejections of claims 14-16, 22, 24-26, 32 and 33, over the prior art and over a defective declaration, have been withdrawn.
The Power of Attorney, filed 12/6/2021, is acceptable.
Applicant's arguments filed 12/6/2021, with respect to the drawing and specification objections, the rejections under 35 USC 112(a),(b) and 251 (recapture) have been fully considered but they are not persuasive.
Drawing objections
With respect to the objection to the drawings, Patent Owner argues that all the features are shown in the drawings, and then proceeds to identify all these features in marked up drawings, presented in the Remarks section (pages 5-14 of Patent Owner’s response).
The following is a quote from 37 CFR 1.83(a):
1.83    Content of drawing.


Providing descriptions of the claimed features in Patent Owner’s Remarks is unpersuasive and unacceptable since the rule, as identified above, requires these claimed features are shown in the drawings of the application.
Patent Owner is also notified that “[a] reissue application will be examined in the same manner as a non-reissue, non-provisional application, and will be subject to all the requirements of the rules related to non-reissue applications. Applications for reissue will be acted on by the examiner in advance of other applications.” See 37 C.F.R. 1.176 (a).
Since Patent Owner has not amended any of the originally filed drawings, or removed the claimed subject matter from the application, the drawing requirement stands.

Specification Objection and rejections under 35 USC 112
With respect to the objection to the specification, Patent Owner argues, in pertinent part (pages 15-19):
Vas-Cath, 935 F.2d at 1565). Support for the claim limitations is at least found as follows, and withdrawal of the objections is respectfully requested.”

The following is a quote from 37 CFR 1.75(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
From MPEP 608.01(o):
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
(emphasis examiner)

With respect to Patent Owner’s citation of Vas-Cath, while the drawings may provide support for the written description, MPEP 2163.02 states, in pertinent part:
“Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.

With respect to the rejection under 35 USC 112(a), Patent Owner argues, in pertinent part (pages 20-22):
“Claims 14-17 and 22-33 are rejected under § 112(a). Support for the limitations noted by the examiner is at least found as set forth below, and withdrawal of all § 112(a) rejections is respectfully requested.”

Patent Owner then refers back to previous sections in the arguments (Section III.A.1-11).
With respect to the rejection under 35 USC 112(b), Patent Owner argues, in pertinent part (pages 22):
“Various claim limitations are rejected under § 112(b) because there is allegedly ‘no description [of these terms] in the specification or drawings, making the scope of the claim uncertain.’ See 8/6/2021 Office Action at p. 21. But as set forth repeatedly above, these limitations are in fact supported. Withdrawal of the § 112(b) rejections is respectfully requested.”

At this point in prosecution, Patent Owner has not established the claims in question (claims 14-17 and 22-33) are properly supported in the disclosure, be it in the originally filed specification, originally filed non-provisional claims, and/or originally filed drawings.
Patent Owner is further put on notice that there is no clear evidence in the original disclosure of any of these features mentioned in claims 14-17 and 22-33.
Identifying these features in the Remarks does not comply with 37 CFR 1.83(a) or 37 CFR 1.75(d)(1) or 35 U.S.C. 112(a),(b). Further, providing some these claimed features to the original disclosure, in the drawings and specification, via amendment, may be considered new matter.
In addition, as identified above, with respect to the rejection of claims 14-17 and 22-33 under 35 USC 112(b), there is no support in the drawings and specification for the claimed subject matter. Because of this, and according to the language cited from 608.01(o) above, it cannot be established what the metes and bounds of the claimed invention are, resulting in uncertainty of the scope of the claims, resulting in the rejection under 35 USC 112(b).

Rejections under 35 USC 251
With respect to the rejection under 35 USC 251, specifically the recapture rejection, Patent Owner argues, in pertinent part (pages 25-26):
	“A reissue will not be granted to “recapture” claimed subject matter which was
surrendered in an application to obtain the original patent. See MPEP 1412.02. Under the precedential Eggert decision, this analysis must be done on a claim-by-claim basis. More particularly, the USPTO said that “the focus for determining the reach of the reissue recapture rule should be the claim from which the issued 
of another independent claim that did not issue with that limitation.

	Here, claim 22 is a permissible broadening of claim 14. The limitation added during prosecution and noted by the examiner is: said liquid trough is on the same level as said liquid support surface, said liquid trough and said liquid support surface surround said engagement platform. Thus, the added limitation is squarely focused on narrowing the location of the liquid trough and the liquid support surface. The floor in claim 22 correlates to the liquid support
surface of claim 14, and claim 22 sets forth the floor’s location: extending from the bottom end of the ramp to the front exterior wall portion. The liquid trough of claim 14 is more specifically defined in claim 22 to have a first lateral paint collecting area, a second lateral paint collecting area, and a curved rear paint collecting area. Moreover, claim 22 specifically adds limitations directed to the location of the liquid trough: the first lateral paint collecting area is defined
between the first lateral end of the ramp and the first lateral exterior wall portion; the second lateral paint collecting area is defined between the second lateral end of the ramp and the second lateral exterior wall portion; and the curved rear paint collecting area is defined between the platform and the rear exterior wall portion, with the longitudinal axis passing through the curved rear paint collecting area. As such, new limitations in claim 22 are similarly focused on
narrowing the location of the liquid trough and the liquid support surface relative to claim 15 in the application before it was amended and issued as claim 14 in the patent. The rule against recapture in reissues is not violated, and withdrawal of the § 251 rejection is respectfully requested.”


The recapture analysis was not limited to just claim 14. In the Non-Final Office action, mailed 8/6/2021, paragraph 28 of the Office Action, the examiner stated:
“With respect to patented claim 1, claim 22 does not recite ‘a drain opening is formed through said peripheral wall, said drain opening is located near a top of said peripheral wall’. With respect to patented claim 8, claim 22 does not recite ‘a paint roller cavity is formed in said engagement platform to receive an end of a paint roller, a drain slot is formed through said ramp wall to provide drainage for said paint roller cavity, said paint roller cavity having a vertical axis.’ With respect to patented claim 14, claim 22 does not recite ‘said liquid trough communicates 
Patent Owner has provided no arguments as to why claim 22 does not recapture the surrendered limitations of claims 1 and 8. Claim 22 is a dramatic departure in scope from patented claims 1, 8 and 14. There is no way to tell on what patented claim new claim 22 was based, other than Patent Owner’s admission claim 22 is a broadened version of claim 14. Almost all the new limitations of claim 22 are not found in the originally filed drawings or specification. 

With respect to claim 14, and the recapture analysis, the following is a quote from MPEP 1412.02 III(B)(1):
“1.    Reissue Claims Are Broader by Entirely Omitting Surrender Generating Limitation(s) and Are Narrower in Unrelated Aspect(s):
In this case, there is recapture.
Recapture exists because there is no addition of a new limitation that is related to the surrendered subject matter or if there is a new limitation that is related to the surrendered subject matter but it fails to materially narrow the claim (e.g., only adds what is known in the prior art).
This situation is where the patent claims are directed to combination ABC and the reissue claims are directed to ABD (which is not an overlooked aspect). Element C was either a limitation added to AB to obtain allowance of the original patent, or was argued by applicant to define over the art (or both) in the prosecution of the original application. Thus, addition of C (and/or argument as to C) has resulted in the surrender of any combination of A & B that does not include subject matter related to C. Element C is a surrender generating limitation. Element D, on the other hand, is not related to the surrendered subject matter. Thus, the reissue claim, which completely eliminates C, is broadened in an area related to the surrender. The narrowing of the claim by the addition of D will not save the claim from recapture because D is not related to the surrendered subject matter. If, however, element D were related to the 
Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation (element C, in the example given) without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. As stated in the decision of In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165, if the reissue claim is broader in an aspect germane to a prior art rejection, but narrower in another aspect completely unrelated to the rejection (e.g., fails to materially narrow the claim relative to the surrendered subject matter), the recapture rule bars the claim. Pannu, 258 F.3d 1366, 59 USPQ2d 1597, provides a fact situation in which this scenario was held to be recapture.

In this particular case, claim 22 has entirely omitted the claim limitation “said liquid trough being on the same level as said liquid support surface, said liquid trough and said liquid support surface surrounding said engagement platform.”
None of what Patent Owner argues is related to the above surrendered limitations in patented claim 14. There is no mention of the liquid trough and the liquid support surface on the same level, nor that said liquid trough and liquid support surface surround said engagement platform. This is Prima Facie recapture.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:  /WCD/	and /GAS/